Citation Nr: 1122453	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability to include lumbar spine degenerative joint disease with central disc protrusion of L5 disc space.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran has verified active service from August 1988 to April 1989, and from November 1989 to February 1992.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran stated in December 2009 and February 2010 that he believes a medication (Depakote) prescribed for epilepsy aggravated his spina bifida occulta.  To the extent this constitutes a claim for entitlement to compensation under 38 U.S.C.A. § 1151, and the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he initially injured his lower back in a motorcycle accident during active service, and asserted that his joint and back pains have existed since then to the present.  He reported that he began receiving treatment from VA in 2004.  He began to have seizures and was prescribed Depakote.  He was found to have spina bifida, and since then was diagnosed with degenerative back disease.  It was his understanding that the injuries and medication are the major contributing factors to his present back disorder.

Spina bifida occulta is a congenital condition.  Mere congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  However, where the medical evidence establishes that the additional disability was sustained due to aggravation by superimposed disease or injury that as the result of active service, service connection may be granted.  See Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); VAOPGCPREC 11-99 (Sept. 2, 1999).

Service treatment records show the Veteran was in a motorcycle accident on 19 April 1990.  Hospital records show he reported that he had been riding a motorcycle down his driveway, at which time it slid out from underneath him on the wet pavement.  He struck his left shoulder on the curb.  He developed shortness of breath and left chest pain and presented to the emergency room.  Chest X-ray showed a left pneumothorax.  A left chest tube was placed and he was admitted for observation.  It appears then that he was discharged for convalescence leave, re-admitted for observation, and discharged again.  The report shows a total of 12 sick days, with 5 bed days and 7 convalescence days.  His final discharge was 1 May 1990.  The diagnosis was traumatic left pneumothorax secondary to fracture of the 5th rib, and he was given a profile.  An entry dated 15 May 1990 shows the Veteran complained of continued lumbar pain at the rib fracture sites, with occasional episodes of shortness of breath with exertion.  Chest X-ray was negative.  In July 1990, he presented again for follow-up and was observed to have continued left lower chest pain at the rib fracture site.  The impression was status post traumatic pneuomo (sic), residual rib fracture pain.  The profile was extended.  In April 1991 an entry notes complaints of a sharp locking pain on the right side of his spine.  

The Board notes that service connection for the residuals of a broken 5th rib was granted by a September 2005 rating decision, as the result of an inservice motorcycle accident.

VA treatment records are dated from January 2005 through April 2010.  These records show that the Veteran was found to have spina bifida occulta by X-ray at L5 in September 2006, and at L5 and S1 in October 2008 with narrowing of the disc spaces in the lumbosacral region and mild spondylosis at T12-L1.  In addition, the records show complaints of back pain as early as January 2005 and throughout.  However, these records also show that he sustained several falls throughout this time period, with bruising observed in April 2005, lumbar strain with low back pain in August 2006, and recent sprain to the lower back in October 2008.

VA examination conducted in September 2005 noted no complaints or clinical findings of a back condition, but the Veteran was delusional at the time.  

VA examination conducted in October 2009 reflects a diagnosis of chronic lumbar pain with degenerative joint disease.  Results of magnetic resonance imaging (MRI) revealed L4-5 central disc protrusion.  The examiner's observed that the Veteran was treated while on active duty for lower back strain and spasm at age 22 and was currently being treated for chronic low back pain.  Review of VA treatment records indicated the Veteran was treated in the emergency room for back pain after removing carpet from his house in October 2008, whereas a follow-up note from the primary care physician indicated that the back pain was from a fall.  The examiner noted that the September 2009 MRI results showed lumbar degenerative joint disease and central disc protrusion of the L4-L5 disc space.  The examiner explained that the Veteran's current back pain and diagnoses differed from the low back condition treated during active service, which was back strain and spasm.  The examiner stated therefore it was his medical opinion that the Veteran's current back pain and diagnoses were less likely as not (less than 50/50 probability) caused by the Veteran's previous service-connected lumbar diagnosis. 

This October 2009 VA examination opinion is inadequate.  First, the examiner noted only a single inservice instance of treatment for back strain and spasm, when the Veteran was 22.  This would have been in 1991, since the Veteran was born in 1969.  The examiner does not discuss the entries dated in 1990, including the motorcycle accident.  Second, the examiner did not discuss the finding in 2006 of spina bifida occulta, or if that congenital condition could, in any way, have been aggravated by the injuries sustained in the motorcycle accident.  Finally, there are various entries in the VA treatment records, not only the one dated in October 2008.  While some of the entries concerning back pain in the VA treatment records are associated with falls, as noted above, the Veteran's first complaint of back pain was in January 2005.  This entry was not associated with a fall, although it is noted that the Veteran installs carpets for a living.

Further analysis is necessary, to include review of the entire record, and another opinion must be provided based on that review prior to appellate review.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. § 3.159(c) (4) (2010).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his back disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should then return the October 2009 VA examination to the examiner who conducted it.  If that examiner cannot be found or it is otherwise determined that another examination should be conducted, the RO should schedule the Veteran for a VA orthopedic examination for purposes of determining the current nature, extent and etiology of the claimed back disability.  

The claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.

The examiner should offer an opinion as to the following:  is it is at least as likely as not (i.e., at least a 50 percent probability) that any current lower back disability had its onset during or is otherwise the result of any incident in active service, including the in-service motorcycle accident?

For any back disability that existed prior to service, or which the examiner determines to be congenital in nature (to include spina bifida), the examiner should proffer an opinion as to whether the disability increased in severity beyond the natural progression of the disability during the Veteran's period of active service.  

In offering these opinions, the examiner should take into consideration not only the service treatment records but also any reports of continuity of symptomatology.

The examiner should provide a rationale for all opinions rendered.  If the examiner is unable to provide the requested opinion(s), he or should provide a rationale for why such opinion could not be provided.

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence and legal authority.

5.  If the claim is denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



